Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Greg Melnick on 3/17/2021.

The application has been amended as follows: 
1. (Currently amended) A method, comprising: providing an actionable business entity operating model including a plurality of classes; and extending the actionable business entity operating model to drive user interface behavior on a user interface device having at least a display device, by extending class and property meta classes of the actionable business entity operating model to include user interface behavior semantics and by defining which particular actions are executable at each of one or more particular lifecycle states at a class level for each of the plurality of classes, wherein said extending step comprises defining a display sequence for the user interface as a pseudo number a respective one of the plurality of classes has in the display sequence, wherein multiple classes from among the plurality of classes can have a same pseudo number that is resolvable at a runtime and configuring the user interface behavior semantics to be responsive to an operation state of the actionable business entity operating model, and generating a screen code that displays a structure of objects corresponding to a graph of visible class instances and enforces the defined display sequence.

3. (Original) The method of claim 1, wherein the user interface behavior semantics comprise at least one of an object visibility, an attribute visibility, a display sequence, a display name, a display width, a user editing rule, a user creation rule, and a special editor use.  
4. (Original) The method of claim 1, wherein the user interface behavior semantics comprise an ability to control at which lifecycle state of semantic objects in a resulting extended actionable business entity operating model particular aspects of the semantic objects can be manipulated in the user interface.  
5. (Original) The method of claim 1, wherein the user interface behavior semantics comprise actions in the actionable business entity operating model which have a respective corresponding interaction with a user.  
6. (Original) The method of claim 5, wherein the actions in the actionable business entity operating model which have the respective corresponding interaction with the user are variable responsive to a lifecycle state of a business entity instance.  
7. (Original) The method of claim 1, wherein the user interface comprises a form of an interactive parameterized document.  
8. (Original) The method of claim 7, wherein portions of the interactive parameterized document are expressed as objects in a document ontology.  
9. (Original) The method of claim 7, wherein parameters of the interactive parameterized document are expressed as objects in a document ontology and related to domain ontology objects that provide values for the parameters.  
10, (Currently amended) The method of claim 1, wherein said extending step further comprises the defining a display sequence for the user interface as a pseudo number a respective one of the plurality 
11. (Previously presented) The method of claim 1, wherein said extending step further comprises defining associated semantic object special editors for select ones of the plurality of classes and for select properties of the select ones of the plurality of classes.  
12. (Original) The method of claim 11, wherein for each of the plurality of classes having actions triggered by a user role and that require user interaction by the user role, said defining step comprises refining a definition of the user interaction by the user role responsive to defining, using the associated semantic object special editors, user triggering or the user interaction by the user role based on a lifecycle state of one or more business entities relating to the actionable business entity operating model.  
13. (Previously presented) The method of claim 1, wherein said extending step further comprises defining a display width of a semantic object for a property of at least one of the plurality of classes by defining the display width for a value field of the property in the user interface.  
14. (Currently amended) A method, comprising: providing an actionable business entity operating model including a plurality of classes; and extending the actionable business entity operating model to drive user interface behavior on a user interface device having at least a display device, by extending class and property meta classes of the actionable business entity operating model to include user interface behavior semantics and by defining which particular actions are executable at each of one or more particular lifecycle states at a class level for each of the plurality of classes, wherein said extending step comprises defining a display sequence for the user interface as a pseudo number a respective one of the plurality of classes has in the display sequence, wherein multiple classes from among the plurality of classes can have a same pseudo number that is resolvable at a runtime and configuring the user , and generating a screen code that displays a structure of objects corresponding to a graph of visible class instances and enforces the defined display sequence.
15. (Original) The method of claim 14, further comprising configuring the user interface behavior semantics to allow end users of the user interface device to act as actionable business entities through the user interface device.  
16. (Original) The method of claim 14, wherein the user interface behavior semantics comprise at least one of an object visibility, an attribute visibility, a display sequence, a display name, a display width, a user editing rule, a user creation rule, and a special editor use.  
17. (Original) The method of claim 14, wherein the user interface behavior semantics comprise an ability to control at which lifecycle state of semantic objects in a resulting extended actionable business entity operating model particular aspects of the semantic objects can be manipulated in the user interface.  
18. (Original) The method of claim 14, wherein the user interface behavior semantics comprise actions in the actionable business entity operating model which have a respective corresponding interaction with a user.  
19. (Original) The method of claim 18, wherein the actions in the actionable business entity operating model which have the respective corresponding interaction with the user are variable responsive to a lifecycle state of a business entity instance.  
20. (Currently amended) A method, comprising: extending an actionable business entity operating model including a plurality of classes to drive user interface behavior on a user interface device having at least a display device, by extending class and property meta classes of the actionable business entity operating model to include user interface behavior semantics and by defining which particular actions are executable at each of one or more particular lifecycle states at a class level for each of the plurality defining a display sequence for the user interface as a pseudo number a respective one of the plurality of classes has in the display sequence, wherein multiple classes from among the plurality of classes can have a same pseudo number that is resolvable at a runtime and configuring the user interface behavior semantics to be responsive to an operation state of the actionable business entity operating model, the user interface comprising a form of an interactive parameterized document, and generating a screen code that displays a structure of objects corresponding to a graph of visible class instances and enforces the defined display sequence.

The following is an examiner’s statement of reasons for allowance:       
Examiner has carefully considered independent claims 1 and 10, after updated search,  Claussen, and Bowman either alone, or in any reasonable combination do not reach the following claim limitations as to independent claim 1, 14 and 20 and all their dependent claims:
The extending step with display sequence with a number for the respective classes where multiple classes have the same number in the sequence that is resolvable at run time, where a structure of objects corresponding the class instances and defined display sequence is being enforced.
 
Therefore, Claims 1-20 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIMEI JIANG/               Examiner, Art Unit 2145                                                                                                                                                                                         
/Ryan Barrett/
Primary Examiner, Art Unit 2145